Citation Nr: 1403584	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1984 to November 2001.  The Veteran's service from January 26, 2001, to November 16, 2001, was characterized as other than honorable, (OTH) and a January 2003 Administrative Decision determined that the Veteran's OTH discharge was a bar to the receipt of benefits from the Department of Veterans Affairs (VA) for that period.  Therefore, the Board will consider only service from January 1984 to January 25, 2001, for the issue on appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VA Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

The Veteran participated in a hearing before the undersigned in September 2013, and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Additional development is warranted before the Board may make a decision on this claim.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record indicates that the Veteran has been diagnosed with bilateral carpal tunnel syndrome, and the Veteran contends that he experienced symptoms associated with bilateral carpal tunnel syndrome in service.  The Veteran has not been provided with a VA examination to determine the nature and etiology of his bilateral carpal tunnel syndrome.  The Board finds that an examination should be provided to the Veteran on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a medical doctor to determine the nature and etiology of any bilateral carpal tunnel syndrome.  All indicated tests and studies must be performed.  The examiner must review the claims file and should note that review in the report.  The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral carpal tunnel syndrome had onset in service or is otherwise related to service.  For the purpose of this opinion, the examiner should only consider the Veteran's period of service from January 1984 to January 25, 2001, and not the period of service from January 26, 2001, to November 16, 2001.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

